COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


FORD MOTOR COMPANY AND                             §
THE SEWELL FAMILY OF                                                  No. 08-14-00171-CV
COMPANIES,INC.,                                    §
                                                                         Appeal from the
                               Appellants,         §
                                                                  143rd Judicial District Court
V.                                                 §
                                                                    of Reeves County, Texas
MARY TARANGO, INDIVIDUALLY                         §
AND AS SURVIVING SPOUSE OF                                          (TC# 12-07-20190-CVR)
MANUAL GASTON TARANGO,                             §
DECEASED; MARISSA TARANGO,
et al.,
                     Appellees.


                                  MEMORANDUM OPINION

       Pending before the Court is a joint motion filed by the parties to dismiss the appeal

pursuant to TEX.R.APP.P. 42.1 because the dispute between them has been resolved. We grant

the motion and dismiss the appeal.        The joint motion to dismiss does not address costs.

Accordingly, costs of the appeal are taxed against Appellants. See TEX.R.APP.P. 42.1(d)(absent

agreement of the parties, the court will tax costs against the appellant).



September 23, 2015
                                               YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.